DETAILED ACTION
Note: The claims as filed 3/14/2022 are non-compliant due to an incorrect status identifier; specifically, claim 9 does not have a proper status identifier.  Applicant is referred to 37 C.F.R. 1.121.  Regardless, in order to expedite prosecution, the claims have been considered as presented.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
Response to Amendment
This Office action is in response to the applicant’s communication filed 03/14/2022.
Status of the claims:
Claims 1 – 15 are pending in the application.
Claims 1, 2, 7, 8, and 12 – 15 are amended.

Claim Objections
In response to the amendments filed 03/14/2022, the objection of claim 1 due to the term “apposing” has been withdrawn. 
Claims 1 – 15 are objected to because of the following informalities:  
Claim 1, line 2, reads “the native heart valve”, however the examiner suggests the line read “a native heart valve”.
Claim 7, line 3, reads “assembly in compressed”, however this is a topographical error, the examiner suggest the line read “assembly in the compressed”;
Claim 7, line 3, reads “the interior of the delivery system”, while it is understood that the delivery device has an interior, the examiner suggests the line read “an interior of the delivery system”;
Claim 1 lines 11-12 and claim 10, line 3, reads “the expandable stent” and “the stent” respectively, which would be understood mean “the expandable stent structure”, the examiner suggests applicant amend accordingly for claim consistency;
Claim 8 lines 4-5 recite “the delivery device”, however this is a topographical error, the examiner suggests the lines read “the delivery system” for the sake of consistency throughout.
Claims 1 - 15 are objected to because they depend from an objected claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

In response to the amendments made the previous 112(b) rejection of claim 1, specifically for the phrase “a compressed configuration” and “a plurality of the interconnected elements” has been withdrawn. However based on the amendments new 112(b) rejections have been made.
Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "a plurality of interconnected elements engaging a portion of the valvular mechanism contains the and" renders the claim indefinite because it is unclear what the “valvular mechanism” is being referred to and where the plurality of interconnected elements are engaged with respect to the heart valve assembly. Furthermore, it is unclear what is being contained within the “valvular mechanism” as what appears to be a typographical error has been made. For the purpose of examination the phrase will be examined in the broadest reasonable sense as “a plurality of interconnected elements engaging a portion of the heart valve assembly”.
Claim 1 recites the limitation "the prosthetic valve" in line 15.  There is insufficient antecedent basis for this limitation in the claim. It should be noted that the previous suggestion to change line 15 to “the prosthetic valve” was based on the previously recited “a prosthetic valve” in line 6 of the previous claim set.
Regarding claim 2, the phrase "a plurality of leaflets" renders the claim indefinite because it is unclear the leaflets defined in claim 2 are the same or a different set of leaflets as those defined in claim 1. It is suggested that applicant amend the claim to recite “the plurality of leaflets” for clear antecedent basis or alternative recite “a second plurality of leaflets” to clearly identify two distinct sets of leaflets.  For the purpose of 
Claim 7 recites the limitation "the plurality of eyelets" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 – 15 are rejected as being indefinite, because they are dependent on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1 – 6, 10, and 12 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Quadri (US 20120215303 A1) (cited in previous action).
Regarding claim 1, Quadri discloses a bioprosthetic heart valve assembly (replacement heart valve) having a compressed configuration (non-expanded state – 
a continuously tapered structure ((see annotated Fig. 8) (Examiner’s note: The term taper is considered in the broadest reasonable sense as a changing diameter and does not require a straight line or constant rate of change. As the figure of Quadri shows the valve frame as constantly changing in diameter, it is considered a continuously tapered structure as claimed.  Additionally, it is noted that as the whole frame is tapered continuously along its length, the whole frame is being read as the “tapered structure”) having a length (entire length of the heart valve) having a smaller diameter (Examiner’s note: the entry opening is smaller than the exit – shown in Fig. 8) between an entry opening end and an exit opening (see annotated Fig. 8) at an opposite end thereof and having a larger diameter (Examiner’s note: the exit opening is larger than the entry opening – shown in Fig. 8), wherein the tapered structure (see annotated Fig. 8) is comprised of an expandable (Examiner’s note: frame of valve is expandable – abstract, paragraph [0084]) stent structure comprised of a plurality of interconnected elements (see annotated Fig. 8) engaging a portion of the valvular mechanism containing the (Examiner’s note: as stated in the 112(b) rejection above, the examiner will read this phrase as the interconnected elements engaging a portion of the prosthetic valve assembly. With that said the interconnected elements referenced in annotated Fig. 8, engages the prosthetic valve via the frame 20’’) and having the compressed configuration (compacted state – paragraph [0084]) and an expanded configuration (expanded state) 
a biocompatible material (skirt 33’’’’) (Examiner’s note: skirt’’’’ is cited to as a multi-piece skirt in paragraph [0091] and as discussed in paragraph [0092] the multi-piece skirt 33’’’’ is made up of porcine tissue – paragraph [0092]) affixed to an inner annular region between the entry opening and the exit opening (see annotated Fig. 8), and 
a valve (see annotated Fig. 8) comprised of a plurality of leaflets (leaflets 56) (Examiner’s note: the leaflets are shown in Fig. 6, and discussed in paragraph [0081], where the leaflets 56 are a part of the valve skirt 33. Furthermore, in paragraph [0082], Quadri states that the components are the same or substantially similar to previously described components for the embodiment of Fig. 8, meaning that valve skirt 33’’’’ is the same as valve skirt 33 and thus would similarly include leaflets similar to the leaflets 56 of skirt 33) and disposed within the continuously tapered diameter of the tapered structure (see annotated Fig. 8) to form a fluid tight seal at opposing edges thereof wherein the circumference of the plurality of leaflets (leaflets 56) together form a fluid tight seal (paragraph [0079]) about the inner annular region between the entry opening and the exit opening (see annotated Fig. 8) (Examiner’s note: as discussed in paragraph [0068] the valve body, including the leaflets, prevents leakage of blood between annular region and the native heat valve, further the 
Annotated Figure 8 of Quadri

    PNG
    media_image1.png
    726
    966
    media_image1.png
    Greyscale

Regarding claim 2, Quadri discloses further comprising a plurality of leaflets (leaflets 56) are sutured to the biocompatible material (skirt 33’’’’) (paragraph [0081) (Examiner’s note: as discussed in paragraph [0081], the leaflets 56 are stitched to the 
Regarding claim 3, Quadri discloses wherein the extensions protrude from the expandable stent structure at the entry opening and the exit opening (see annotated Fig. 8).
Regarding claim 4, Quadri discloses wherein the extensions are disposed about a superior outer circumferential surface of the expandable stent structure (see annotated Fig. 8).
Regarding claim 5, Quadri discloses wherein the expandable stent structure (see annotated Fig. 8) is comprised of a plurality of vertical bars (struts of frame 20).
Regarding claim 6, Quadri discloses further comprising a holder (tether 40) affixed to the expandable stent structure (see annotated Fig. 8) in the compressed configuration (Examiner’s note: tether 40, when tension is applied, reduces the circumference of the frame – paragraph [0041]; thus, the tether is affixed while the stent is compressed).
Regarding claim 10, Quadri discloses wherein the stent structure is comprised of a first ring of extensions and a second ring of extensions spaced apart to form an annular space (see annotated Fig. 8) (Examiner’s note: the dotted lines as seen on annotated figure 8, show that the extensions create a continuous ring around the stent) therebetweeen when the stent (see annotated Fig. 8) is in the expanded configuration (configuration seen in Fig. 8) and sized to accommodate a native annulus of an atrioventricular heart valve (paragraph [0032).
Regarding claim 12, Quadri discloses wherein the second ring of extensions are disposed proximate (below) to the entry opening of the continuously tapered structure (see annotated Fig. 8).
Annotated Figure 8 of Quadri

    PNG
    media_image1.png
    726
    966
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 7 – 9 and 13 – 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quadri (US 20120215303 A1) (cited in previous action) as applied to claim 1 and 5 above, and in view of Norris (US 20130245742 A1) (cited in previous action).
Regarding claim 7,
However, Quadri is silent regarding wherein the eyelets on reassembly engage a fixture on an interior portion of a holder disposed in a distal end of a delivery system that maintains the heart valve assembly in a compressed configuration in the interior of the delivery system.
As to the above, Norris teaches, in the same field of endeavor, a stent delivery system comprising heart valve assembly (implant 106) and a holder (catheter shaft 102 and sleeve 104) of a delivery system (catheter assembly 100) such that the heart valve assembly (implant 106) and the eyelets (holes that would form in the stent created by the wound wires – paragraph [0030]) engage a fixture (inner surface of the sleeve 104) on an interior portion of a holder (catheter shaft and sleeve 104) in a distal end of the delivery system (catheter assembly 100) for the purpose of delivering the implant in a compressed state through the vasculature to the treatment area (paragraph [0033] and Fig. 1).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the heart valve assembly of Quadri with a holder / delivery system for the purpose of being able to deliver the implant / heart valve to the delivery site in a compressed state, such that the implant does not cause damage to other vasculature during delivery.
Regarding claims 8 and 9, Quadri discloses the heat valve assembly of claim 1 above.
However, Quadri is silent regarding claim 8, further comprising a delivery system that maintains the heart valve assembly in the compressed configuration in the interior of the delivery device, wherein an delivery device is comprised of a capsular device claim 9 wherein the capsular device is comprised of a plurality of sleeves having different diameters and disposed concentrically and at least one sleeve is concentric and slidable around another.
As to the above, Norris teaches, in the same field of endeavor, a stent delivery system comprising heart valve assembly (implant 206) and a holder (catheter shaft 202) of a delivery system (catheter assembly 200), and wherein the heart valve assembly (implant 206) is compressed in the interior of a delivery device (catheter assembly 200) (paragraph [0038] and [0039]), and wherein the delivery device comprises (claim 8) a capsular device (sleeve 204) having a sleeve (sleeve 204) covering at least a portion of an axial length of the heart valve (implant 206) for the purpose of delivering the implant in a compressed state through the vasculature to the treatment area, so that the implant does not cause any harm to the vasculature being passed through (paragraph [0039] and Fig. 2); and (claim 9) wherein the capsular device (sleeve 204) is comprised of a plurality of sleeves (Examiner’s note: Norris describes wherein the sleeve is comprised of a plurality of sleeves in paragraph [0039] - plurality of sleeves can comprise at least two sleeves which circumferentially surround each other) having different diameters and disposed concentrically and at least one sleeve is concentric and slidable around another (Examiner’s note: since the sleeves are circumferentially surrounding each other in a nested configuration, the outer sleeve will have a different diameter than that of the inner sleeve; and the sleeves slide around each other when released).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the heart valve assembly of Quadri with a 
Regarding claims 13, 14, and 15, Quadri discloses the heart valve of claim 1 above. 
However, Quadri is silent regarding claim 13 wherein a holder is disposed at a distal end of a catheter and the expandable stent structure is releasably attached to a distal end of the; claim 14 wherein the entry opening of the expandable stent structure is releasably attached to the holder; and claim 15 wherein the exit opening of the stent member is releasably attached to the holder.
As to the above, Norris teaches, in the same field of endeavor, a stent delivery system comprising heart valve assembly (implant 206) and (claim 13) a holder (sleeve 204 / 208) disposed at the distal end of a catheter (catheter 202) and the stent member (implant 206) is releasably attached to a distal end of the holder (sleeve 204 / 208) and held in a configuration that is partially expanded (intermediate configuration – paragraph [0051]) for the purpose of delivering the implant in a compressed state through the vasculature to the treatment area, so that the implant does not cause any harm to the vasculature being passed through (paragraph [0039] and Fig. 2); and (claims 14 and 15) wherein the stent member (implant 206) is releasably attached to the holder (sleeve 204 / 208) at both ends of the stent member (implant 206) (Examiner’s note: the modification is such that the heart valve of Quadri is placed into the delivery catheter of 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the heart valve assembly of Quadri with a holder / delivery system for the purpose of being able to deliver the implant / heart valve to the delivery site in a compressed state, such that the implant does not cause damage to other vasculature during delivery in view of Norris.  Thus the claimed limitations are considered obvious over the teachings of the prior art.
Annotated Figure 8 of Quadri

    PNG
    media_image1.png
    726
    966
    media_image1.png
    Greyscale


Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quadri (US 20120215303 A1) (cited in previous action) as applied to claim 10 above, and in view of Morriss (US 20130310928 A1) (cited in previous action).
Regarding claim 11, Quadri discloses the device of claim 10 above. And further discloses wherein the stent (including the extensions) is made up of a shape memory metal (paragraph [0043]).
However, Quadri is silent regarding wherein either of the first ring of extensions or the second ring of extensions (see annotated Fig. 8) is a rounded and atraumatic length of a shape memory metal.
As to the above, Morris teaches, in the same field of endeavor, a prosthetic heart valve comprising a tapered structure (frame 110) comprising a stent (frame 110) and a heart valve (valve 150); and further wherein the stent comprises a ring of extensions (arms 120) (Examiner’s note: arms 120 are all connected with no gaps, thus they form a ring, wherein the ring goes around the body of the frame, thus it is rounded), wherein the ring of extensions is a rounded and atraumatic length (Examiner’s note: tip portion of each arm, is shaped to inhibit penetration or injury to the annulus – paragraph [0153]; thus the length is atraumatic, and does not form a point, thus the length is rounded).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the extensions of Quadri to incorporate the tips of the extensions of Morriss, for the purpose of inhibiting penetration or injury to the annulus.  Thus the claimed limitations are considered obvious over the teachings of the prior art. 
Annotated Figure 8 of Quadri

    PNG
    media_image1.png
    726
    966
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. 
Regarding the argument of “The amended claims have been clarified to more definitively distinguish the Quadri et al. (US 20120215303) reference by reciting that the structure of the claimed bioprosthetic valve assembly that contains the leaflet portion of the valve mechanism is entirely contained within the continually tapered diameter along the entire length (or height viewed in the native annulus) of the expandable stent structure.” the claim as currently written does not require the leaflet portion to be entirely contained within the continually tapered structure, nor does the claim require the continually tapered diameter to be continuously decreasing.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the argument of “The Ouadri reference notes that the valve skirt can approach the proximal end 22 of the overall assembly, near the support band 64. but the leaflet portion is clearly contained within the cylindrical portion of the assembly proximate the valve skirt 33.” And “this is different than the Quadri reference as shown above that has the cylindrical inflow portion 22 containing the leaflets that is located above the mechanical structures 36, 34 that fix the overall prosthetic valve to the native annulus. Referring again to the linear orientation of the Quadri structure along the axis of blood flow, the profile of the device that is seated in the native annulus is dictated by the location of the attachment structures 34, 36 that are separate and distal of the valve component and proximate to the exit opening 35.,”  it should be noted that the examiner is not relying upon the embodiment of Quadri Fig. 1 and is alternately relying upon the embodiment of Fig. 8 wherein the length of the frame is tapered and shows the valve skirt is within the tapered portion. 
Regarding the argument of “Accordingly, the location of the leaflet portion of the valve is within the continuous-taper portion of the assembly. Unlike Quadri, the taper, i.e. the change in diameter of the fluid flow path, is at a constant rate and is continuous along the entire height and fluid path of the structure including the actual portion of the prosthetic assembly where the valve leaflets are located such that the prosthetic valve leaflets are seated in the native annulus at the same position as the original, native leaflets.”, the claim as currently written states does not require the taper to be at a constant rate along any specific direction, and as stated above the frame of Quadri is continuously tapered along the length, in that the diameter is constantly changing along the length, and further the entry opening diameter is smaller than the exit opening as is clearly seen in Fig. 8. The examiner suggests the claim language read as follows “the tapered structure has a continuously decreasing taper along the length thereof, resulting in the entry opening having a smaller diameter than the exit opening”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a specific shape, such as a truncated cone, arguments pages 6-7; and pressure differentials, arguments pages 8-9) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771